

Exhibit 10.1


LIMITED WAIVER AND SEVENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
(TERM LOAN AND REVOLVING LOAN)
This LIMITED WAIVER AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of September 4, 2015 (the “Effective Date”), is entered
into by and among THIRD SECURITY SENIOR STAFF 2008 LLC, as administrative agent
(the “Agent”), and a lender, the other lenders party hereto (collectively, the
“Lenders”), and TRANSGENOMIC, INC., a Delaware corporation (the “Borrower”).
WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Loan and Security Agreement (Term Loan and Revolving Loan), dated as of March
13, 2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”), whereby the Lenders have extended to the Borrower a
loan facility pursuant to the Loan Agreement on the terms and subject to the
conditions contained therein;
WHEREAS, the Borrower has informed the Agent that it intends to sell the assets
relating to its business of manufacturing, marketing and selling high quality
polymer and silica based beads and resin and chromatography columns;
WHEREAS, Events of Default exist under Section 8.2(a) of the Loan Agreement as a
result of the Borrower’s failure to: (i) timely provide Monthly Financial
Statements for the month of July 2015 in accordance with Section 6.2(a) of the
Loan Agreement; (ii) timely provide a Compliance Certificate for the month of
July 2015 in accordance with Section 6.2(b) of the Loan Agreement; and (iii)
satisfy the Minimum Net Revenue requirement in Section 6.9(b) of the Loan
Agreement for the six month period ended July 31, 2015 (collectively, the
“Specified Events of Default”); and
WHEREAS, the Borrower has requested that the Agent and the Lenders, and the
Agent and the Lenders have agreed to, subject to the terms and conditions set
forth in this Amendment, (i) waive the Specified Events of Default and
(ii) amend certain provisions of the Loan Agreement, in each case, effective as
of the Effective Date.
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings assigned to them in the Loan Agreement.
2.    Limited Waiver. Subject to the terms, and the timely satisfaction of each
of the conditions precedent in Section 4 of this Amendment, the Agent and the
Lenders hereby waive the Specified Events of Default.
3.    Amendments to the Loan Agreement. Effective as of the Effective Date, the
Loan Agreement is amended as follows:
(a)    Section 6.9(b) of the Loan Agreement is amended by deleting the existing
text of such subsection in its entirety and inserting, in lieu thereof, the
following:
Minimum Net Revenue. Achieve at least the amounts set forth below during the
applicable periods.
Six Month Period Ending
Net Revenue
March 31, 2013
$14,666,000
April 30, 2013
$15,275,000
May 31, 2013
$14,955,000
June 30, 2013
$14,679,000
July 31, 2013
$14,296,000
August 31, 2013
$14,096,000
September 30, 2013
$13,806,000
October 31, 2013
$13,022,000
November 30, 2013
$12,812,000
December 31, 2013
$11,899,000
January 31, 2014
$11,866,000
February 28, 2014
$10,895,000
March 31, 2014
$10,690,000
April 30, 2014
$10,781,000
May 31, 2014
$10,871,000
June 30, 2014
$11,592,000
July 31, 2014
$12,377,000
August 31, 2014
$13,161,000
September 30, 2014
$12,965,000
October 31, 2014
$12,937,000
November 30, 2014
$12,345,000
December 31, 2014
$12,885,000
January 31, 2015
$11,547,000
February 28, 2015
$11,968,000
March 31, 2015
$11,669,000
April 30, 2015
$12,638,000
May 31, 2015
$13,608,000
June 30, 2015
$13,158,000
July 31, 2015
$13,200,000
August 31, 2015
$12,800,000
September 30, 2015
$12,400,000
October 31, 2015
$12,200,000
November 30, 2015
$12,100,000
December 31, 2015
$12,000,000



For each monthly period in each fiscal year ending after December 31, 2015, the
minimum net revenue, measured on a trailing six-month basis, shall be based on
an amount that is equal to eighty-five percent (85%) of the board approved
Annual Financial Projections applicable to such monthly periods in such fiscal
year.
(b)    Section 14.1 of the Loan Agreement is amended by deleting the existing
text of the definitions of “Borrowing Base” and “Revolving Line” in their
entirety and inserting, in lieu thereof, the following:
“Borrowing Base” is the product of the Advance Rate multiplied by the Eligible
Accounts; provided, however, that Agent has the right to adjust the foregoing in
its good faith business judgment to mitigate the impact of events, conditions,
contingencies, or risks which may adversely affect the Collateral or its value;
and provided further, that, the proceeds for any sale of the Borrower's
intellectual property shall not be included for purposes of calculating the
Borrowing Base; provided, further, that until December 31, 2015, the Borrowing
Base shall be equal to the Revolving Line.
“Revolving Line” is an aggregate principal amount not to exceed $2,275,000
outstanding at any time.
4.    Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
(a)    receipt by the Agent of a copy of this Amendment, duly executed and
delivered by the Borrower and the Required Lenders;
(b)    receipt by the Agent of any other documents or agreements reasonably
requested by the Agent in connection with the transactions contemplated by this
Amendment;
(c)    the truth and accuracy of the representations and warranties contained in
Section 6 of this Amendment; and
(d)    receipt by the Lenders and the Agent of any fees and expenses due and
payable on or before the Effective Date under the Loan Agreement or this
Amendment.
5.    Reaffirmation. The Borrower hereby reaffirms each of the agreements,
covenants and undertakings set forth in the Loan Agreement and each and every
other Loan Document as of the Effective Date as if the Borrower was making said
agreements, covenants and undertakings as of the Effective Date.
6.    Representations, Warranties, Covenants and Acknowledgments. To induce the
Agent and Lenders to enter into this Amendment, the Borrower hereby:
(a)    represents and warrants that (i) as of the Effective Date, all of the
representations and warranties made or deemed to be made under the Loan
Documents are true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or Material Adverse
Effect, in which case such representation or warranty is true and correct in all
respects) on and as of the Effective Date to the same extent as though made on
and as of the Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(other than any representation or warranty that is qualified by materiality or
Material Adverse Effect, in which case such representation or warranty was true
and correct in all respects) on and as of such earlier date; (ii) as of the
Effective Date, after giving effect to the terms of this Amendment, there exists
no Default or Event of Default under the Loan Agreement or any of the other Loan
Documents; (iii) the Borrower has the corporate power and is duly authorized to
enter into, deliver and perform this Amendment; and (iv) this Amendment is the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;
(b)    acknowledges and agrees that (i) this Amendment does not and shall not
create (nor shall the Borrower or any of its Subsidiaries rely upon the
existence of or claim or assert that there exists) any obligation of the Agent
or any Lender to consider or agree to any further consent, waiver or amendment
with respect to any Loan Document and, in the event that the Agent or any Lender
subsequently agrees to consider any further consent, waiver or amendment with
respect to any Loan Document, neither this Amendment nor any other conduct of
the Agent or any Lender shall be of any force or effect on the Agent’s or such
Lender’s consideration or decision with respect thereto, and neither the Agent
nor any Lender shall have any further obligation whatsoever to consider or agree
to any further consent, waiver or amendment with respect to any Loan Document;
and (ii) except as expressly set forth in this Amendment, the Agent and each
Lender reserves all of their respective rights pursuant to the Loan Agreement
and all other Loan Documents;
(c)    further acknowledges and agrees that the Agent’s and Lenders’ agreement
to waive and amend the specific matters addressed in this Amendment, do not and
shall not create (nor shall the Borrower or any of its Subsidiaries rely upon
the existence of or claim or assert that there exists) any obligation of the
Agent or any Lender to consider or agree to any further waivers, consents or
amendments and, in the event that the Agent or any Lender subsequently agrees to
consider any further waivers, consents or amendments, neither this Amendment nor
any other conduct of the Agent or any Lender shall be of any force or effect on
the Agent’s or any Lender’s consideration or decision with respect to any such
requested consent;
(d)    further acknowledges and agrees that no right of offset, defense,
counterclaim, claim, cause of action or objection in favor of the Borrower
against any Lender exists arising out of or with respect to (i) this Amendment,
the Loan Agreement or any other Loan Document, or (ii) any other documents now
or heretofore evidencing, securing or in any way relating to the foregoing; and
(e)    further acknowledges and agrees that this Amendment shall be deemed a
Loan Document for all purposes under the Loan Agreement and the other Loan
Documents.
7.    Effect of Non-Compliance. To the extent any representation or warranty
made herein shall be untrue in any material respect, such occurrence shall be
deemed an Event of Default pursuant to the terms of the Loan Agreement and the
other Loan Documents.
8.    Release; Indemnitees.
(a)    In further consideration of the execution of this Amendment by the Agent
and each Lender, the Borrower, individually and on behalf of its successors
(including, without limitation, any trustees acting on behalf of the Borrower
and any debtor-in-possession with respect to the Borrower), assigns,
subsidiaries and Affiliates, hereby forever releases the Agent, each Lender and
their respective successors, assigns, parents, subsidiaries, Affiliates,
officers, employees, directors, agents and attorneys (collectively, the
“Releasees”) from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, whether known or unknown, matured or
unmatured, fixed or contingent (collectively, “Claims”) that the Borrower may
have against the Releasees which arise from or relate to any actions which the
Releasees may have taken or omitted to take in connection with the Loan
Agreement or the other Loan Documents prior to the Effective Date, including,
without limitation, with respect to the Obligations, any Collateral, the Loan
Agreement, any other Loan Document and any third parties liable in whole or in
part for the Obligations. This provision shall survive and continue in full
force and effect whether or not the Borrower shall satisfy all other provisions
of this Amendment, the Loan Documents or the Loan Agreement, including payment
in full of all Obligations.
(b)    The Borrower hereby further agrees to indemnify and hold the Releasees
harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
officers, directors, agents, trustees, creditors, partners or shareholders of
the Borrower or any parent, Subsidiary or Affiliate of the Borrower, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation or common law principle arising from or in connection
with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment. The foregoing indemnity shall
survive the payment in full of the Obligations and the termination of this
Amendment, the Loan Agreement and the other Loan Documents.
9.    Effect; Relationship of Parties. Except as expressly modified hereby, the
Loan Agreement and each other Loan Document shall be and remain in full force
and effect as originally written, and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Agent and Lenders. The
relationship of the Agent and Lenders, on the one hand, and the Borrower, on the
other hand, has been and shall continue to be, at all times, that of creditor
and debtor and not as joint venturers or partners. Nothing contained in this
Amendment, any instrument, document or agreement delivered in connection
herewith or in the Loan Agreement or any of the other Loan Documents shall be
deemed or construed to create a fiduciary relationship between or among the
parties.
10.    Expenses. The Borrower shall pay the Agent all of its actual, documented
and reasonable costs and expenses in connection with the preparation,
negotiation, execution and enforcement of this Amendment in accordance with the
Loan Agreement (including, without limitation, all actual, documented and
reasonable fees, expenses and disbursements of counsel to the Agent).
11.    Miscellaneous. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment shall be binding upon and inure to the benefit of the
successors and permitted assigns of the parties hereto. California law governs
this Amendment, without regard to principles of conflicts of law. This Amendment
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
negotiations, agreements and understandings of the parties with respect to the
subject matter hereof. Time is of the essence of this Amendment.
[remainder of page intentionally blank]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date.
BORROWER:
TRANSGENOMIC, INC.
By:    /s/ Paul Kinnon                

Name:    Paul Kinnon                 

Title:    President & CEO            
AGENT:
THIRD SECURITY SENIOR STAFF 2008 LLC
As Agent for Lenders




By /s/ Randal J. Kirk     
Name: Randal J. Kirk
Title: Manager, Third Security, LLC, which is
the Manager of Third Security Senior
Staff 2008 LLC
LENDERS:
THIRD SECURITY SENIOR STAFF 2008 LLC
By /s/ Randal J. Kirk                    
       Randal J. Kirk
       Manager, Third Security, LLC, which is the
       Manager of Third Security Senior Staff 2008 LLC
THIRD SECURITY STAFF 2010 LLC
By /s/ Randal J. Kirk                    
       Randal J. Kirk
       Manager, Third Security, LLC, which is the
       Manager of Third Security Staff 2010 LLC
THIRD SECURITY INCENTIVE 2010 LLC
By /s/ Randal J. Kirk                    
        Randal J. Kirk
        Manager, Third Security, LLC, which is the
        Manager of Third Security Incentive 2010 LLC


